COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      David Lorenza Joyner v. The State of Texas

Appellate case number:    01-18-00875-CR

Trial court case number: 1554289

Trial court:              351st District Court of Harris County

        Appellant, David Lorenza Joyner, has filed a motion (1) asserting that the prison in which
he is incarcerated is currently on a quarantine lockdown and (2) requesting that this Court hold his
appeal in abeyance until the lockdown is lifted. The motion is denied. The Court, instead, grants
appellant an additional 45-day extension of time to file his pro se response to counsel’s Anders
brief. Accordingly, appellant’s pro se response is due by June 29, 2020.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman_____
                               Acting individually


Date: ___May 7, 2020___